Protection and conservation of the marine environment: Marine Strategy Directive (debate)
The next item is the recommendation for second reading, on behalf of the Committee on the Environment, Public Health and Food Safety, on the Council common position for adopting a directive of the European Parliament and of the Council establishing a Framework for Community Action in the field of Marine Environmental Policy (Marine Strategy Framework Directive) [09388/2/2007 - C6-0261/2007 - (Rapporteur: Marie-Noëlle Lienemann).
rapporteur. - (FR) Mr President, Commissioner, ladies and gentlemen, the directive that Parliament should adopt at its second reading is extremely important because it is the first directive that forces Member States to have an environmental strategy to restore the seas and oceans to a good ecological status. When we looked at it, at its first reading, we stressed its importance given that recent scientific reports show that the survival of fish stocks and the biodiversity of the seas and oceans are under particular threat. Some people are even saying that in fifty years' time there will be no more fish. Furthermore, the oceans play a fundamental role in regulating the climate and by polluting them we are in danger of diminishing this regulating function and accentuating the negative effects of climate change. It was therefore urgent and necessary for the European Union, having adopted the water framework directive, particularly regarding freshwater, to swiftly address the issue of seawater.
At its first reading, we demonstrated our willingness to improve the existing text. First I will go over the structural points of this directive and the existing texts. The first aim is to restore our seas and oceans to a good ecological status. The second is to define the necessary steps to be taken by each Member State: firstly, to collaborate within Marine Regions or Sub-Regions; then to define the state of the water and of biodiversity in these seas; then to define a good ecological status and some priority environmental objectives; and finally to draw up a plan of action and some measures to be taken. We were therefore positive about this directive, but felt it did not go far enough in the state it came to us from the Commission.
There are a number of points we have stressed. The first is the need to make this directive tough. Tough, both as regards resources and as regards results. That has certainly been the most positive point of our collaboration with the Council and Commission: the directive is tough.
The second point is that we hope that good ecological status will be defined stringently, so that restoring this asset is not just all talk. We have largely been satisfied in that the criteria for good ecological status have been extended to include pressure from all pollutants affecting an ecosystem and the need to evaluate them and reduce their impact with this aim of restoring good ecological status.
The third point is that Parliament is very keen on setting up protected marine areas, the types of reserve that should play a key role in restoring the diversity of this biotope and particularly in reconstituting fish stocks. We would have liked a text that was more restrictive, more stringent, tougher about the need for these reserves, but the principle is still there; at any rate, the need for them to be sufficiently large to play a role in restoring biodiversity is still there.
Finally, Parliament wanted the scope of the directive to be extended. In particular we wanted coastal waters to be properly taken into account, and we did not want any uncertainty to remain about the need to take account of all tidal waters. At any rate, for a lot of them this has been the case. We would of course have liked a slightly better definition of the land covered by tidal waters, but the text we have is adequate.
I would like to stress the importance of the consistency of strategies by geographical area: we would have liked the text to be tougher, but the need for consistency is affirmed.
Finally, our fellow Members from the Baltic wanted the Baltic to be a sort of pilot project enabling us to move more quickly, in view of the urgency of the situation. They were not completely satisfied because the tradition in our institutions is not to single out any particular area. Nevertheless, the idea of a pilot area has been kept, and I am sure the Commission would choose the Baltic to be this area.
Lastly, there is the matter of timescale: the main thing for us was that the directive should be binding, even if it meant slightly lengthening the amount of time the Member States were given to achieve it. This was the compromise that was settled on in the end. The deadline is 2020, but the Member States must not drag their feet because they need to have the directive transposed by 2010. Anyway I would invite them not to waste time because, under the water framework directive, the delay is mounting up and our seas cannot wait.
Member of the Commission. - Mr President, I take this point on behalf of my colleague Mr Stavros Dimas, whose presence in Bali at the Climate Change Conference has prevented him from being here this evening. I would first like to thank and congratulate the rapporteur, Ms Lienemann, for her excellent work on the Marine Strategy Directive, and the Committee on the Environment, Public Health and Food Safety for its positive and constructive contribution.
This directive marks the beginning of a new approach for protecting our seas and our oceans. The next challenge will, of course, be its successful implementation. The efforts of Parliament to enhance the ambition of this legislative initiative have borne fruit, and they have made sure that the agreed directive will be an effective instrument for protecting our seas and our oceans in an integrated manner. The Commission is pleased that it was possible to reach an agreement at second reading. I would like, in particular, to highlight the constructive role of the European Parliament in this process. By preserving at all times its high political and environmental objectives, Parliament has played a helpful and constructive role to work towards this agreement.
The objective of the proposed directive is that Member States take the necessary measures to achieve good environmental status in the marine environment by the year 2020 at the latest. This will be done through the establishment and implementation of marine strategies in their marine waters. Therefore, the directive contains a very demanding objective. The Commission remains vigilant to ensure that all necessary measures are adopted to guarantee the effective protection of our marine environment. On some important points, Parliament has succeeded in going beyond the original Commission proposal.
I would like in particular to underline three issues that have been central to the negotiations: ensuring an ambitious objective for the directive; defining in a more precise way what is meant by good environmental status, including a set of specific descriptors, and requiring the establishment of marine protected areas in the context of this directive.
Parliament has insisted, throughout the negotiating process, on the need to ensure that the directive has a strong ambition on all the essential points. This directive sets out a new framework for working, for the first time, together in an integrated manner to protect our seas and oceans. We will continue to build on this policy initiative in order to allow this Marine Strategy Directive to concretely deliver the environmental pillar of the marine policy of the European Union. Therefore, the Commission can accept a compromise package in order to reach an agreement on this directive at second reading.
on behalf of the PPE-DE Group. - (FI) Mr President, as rapporteur for my group, it is with pleasure that I can say that the directive on which we have reached a compromise is one of those pieces of EU environmental legislation whose fruits our future generations will come to enjoy in a very real way. It is time at last to focus attention on our marine environment, whose deteriorating state has been sad to witness, the Baltic Sea being the most shocking example. This directive brings new hope to this situation, with its aim of halting the pollution of the seas and reviving their biodiversity.
The work over these two years has not always been easy. Although the aim was the same for everyone, the means the political groups employed often differed. One example of how our opinions differed related to the future prospects for a technique for carbon capture and storage. Mrs Lienemann's opinion would in practice have prevented the development of such a technique. We, on the other hand, thought that in the light of climate change it was necessary and that the Marine Strategy Directive should not therefore be laden with details which would render it impossible.
I believe that the compromise we have now reached is satisfactory to all parties. It is ambitious in its targets, leaving the means of accomplishing them to the Member States, though obliging them to cooperate in each Marine Region for the best result. The compromise text clearly describes what sort of good maritime environmental status we are looking for and what the possible threats to it are. At the same time it will no longer specify in detail the various steps taken as being threats, since the list cannot be exhaustive, and it would accord the steps taken in the marine environment unequal status. The wording now selected places an obligation on the parties but does not accuse, and prompts without unjustified coercive action. The objectives are nevertheless clear, scientifically justifiable, and binding and so will also be effective.
I would like to thank my colleague, Mrs Lienemann, for her successful work. She has been a good leader in the negotiations and has also listened to the other groups. I am especially grateful that we managed to raise the profile of the serious situation in the Baltic Sea.
I am sure that the Marine Strategy Directive will be an excellent environmental pillar of a common EU maritime policy. It brilliantly supports the aim of a common maritime policy to boost growth, employment and sustainable development, at the same time building on a firm knowledge base of maritime research. This is the kind of legislation our Community needs.
Congratulations to the rapporteur on carrying out some important work. I would like to state that I agree that a more strongly opinionated report would have been even more effective. However, the strong opinions can wait until later; meanwhile, we can enjoy the compromise that had been achieved.
For some time now the protection of the seas and oceans has not been given due attention. Marine resources have been used relentlessly, the ecosystem is being exhausted, and we have been treating the marine environment as if we are sawing off the branch we are sitting on. That is why the establishment of marine protected areas is of great importance in terms of preserving living waters for future generations.
As is commonly known, the European Union's marine territory is larger than its land territory. The wellbeing of all the EU regions and millions of EU citizens depends on the good environmental status and productivity of the surrounding seas and oceans. Therefore, it is essential that in future the European Union considers environmental protection as a whole, knowing that it cannot be 'patched up' by making separate insignificant decisions. When we reduce soil pollution, marine pollution is reduced as well. We need to allocate more funds for the construction of drainage, and it is no less important to develop this outside the EU as well.
I welcome the fact that the European Union is taking on the role of global leader once again and is committed to achieving good marine environmental status in 13 years time.
The issue of the Baltic Sea has already been mentioned. This sea is especially sensitive - its water changes only every 25-30 years, so the effect of pollution is stronger than average. We are still feeling the consequences of decades of irresponsible application of chemicals. Before starting oil extraction and making plans for the construction of pipelines in the Baltic Sea, we should consider the environmental issues. We should make sure that the wellbeing of our children and grandchildren is not adversely affected by our decisions.
on behalf of the GUE/NGL Group. - (EL) Mr President, I would like to thank and congratulate Mrs Lienemann on her efforts and the way she conducted the negotiations with the Council and the Commission. I shall focus on some of the main positive issues.
The directive as a whole will place sufficient emphasis on the necessary measures for compliance and for achieving good environmental status, any deterioration in which will be avoided. Although the European Parliament had originally called for 2017, the schedule for compliance by the Member States is now set to run until 2020, a realistic date which is proposed by the Council in coordination with the national representatives.
The Member States will provide an initial assessment up to 2012, defining good environmental status and declaring coherent environmental goals. The European Parliament was able to obtain clear commitments from the Council for integrated policies and approaches which will encourage the Member States to cooperate in achieving EU-wide good environmental status.
This directive also takes account of the Common Fisheries Policy, providing for viable exploitation of fishery resources while at the same time respecting the integrity of ecosystems, so that they can be preserved or restored and, where necessary, egg-laying, shelter and feeding sites can be protected.
Lastly, as regards funding resources, implementation will apply to the existing funds within the scope of the financial resources and in line with economic prospects for 2007-2013, and will be renegotiated for the next period, given that the overall duration of the directive is until 2020.
(EL) Mr President, I shall likewise begin by congratulating the rapporteur, Mrs Lienemann, on the excellent work she has done. The directive aims to protect - as indeed it should - the marine environment. However, as rapporteur for the Committee on Fisheries, there are a few things I would like to comment on.
The Committee on the Environment must put more emphasis on fishing and the problems facing it as a result of marine pollution. Sailors and fishermen know the seas better than anyone. They live on them and from them. Their participation is needed in combating this problem. I also wish to express my satisfaction at the enlargement of the protected marine areas.
To sum up, I shall say that success in safeguarding the marine strategy depends on four main factors: firstly, committing the parties to comply with the schedule laid down in the directive. We cannot and must not allow postponements in our programme. The targets must all be achieved by 2020. If we do not achieve them then, it will be too late to remedy things.
Secondly, cooperation with third countries: the seas have no borders. We should get round the table together and discuss things with all our neighbours. Let us not forget that there are 27 countries around the Mediterranean, and only seven of them are Member States. We should therefore all sit down together and see what we can do.
Thirdly, there should be adequate funds allocated for this purpose.
Fourthly, we should get fishermen to participate in this effort. This is our only hope of success.
To conclude and round off these comments, I shall repeat that the Directive on Marine Strategy, if correctly applied, will contribute to viable, sustainable fisheries and a healthy sea, so that we have clean seas whose beauty we can all enjoy.
(SV) Mr President, let me begin by thanking Marie-Noëlle Lienemann for her good work on the Framework Directive. As a Swede living in Stockholm by the Baltic, one of the world's most polluted seas, I really welcome this Directive. Forty per cent of Sweden's population live less than five kilometres from the coast, and tourism provides 71 000 jobs in our country, including our islands. Fishing accounts for an additional 4 000 jobs. Thanks to our fishing industry we can enjoy fish, which is so important to us Swedes.
A damaged marine environment leads to impaired quality of life for many and is an unwelcome development. There is a risk that commercial and leisure fishing in boats, sea-bathing and marine recreation may disappear unless we in the EU do something together, here and now. A common marine environmental policy will serve to strengthen and protect the marine ecosystem and to set up databases for monitoring and knowledge acquisition. We in the European Parliament have higher ambitions than the Commission and I am glad that we have set the deadline for achieving a good environmental status at 2017 and not 2021. I am also glad that the Member States are to present programmes of measures for the marine environment by 2015.
I should like to thank Commissioner Frattini for coming on board. As a citizen with an environmental commitment, I would like to make faster progress, but if all 27 Member States put on some speed we can do something and make a start now. This is a prime example of an area in which cross-border cooperation is necessary. I hope that the Baltic can become a pilot area, since eight out of nine countries around the Baltic Sea are EU Member States. It is our problem and our responsibility. It is also important that we who are committed to environmental foreign policy cooperate with Russia on the Baltic Sea and the marine environment. We have before us decisions in the field of both environmental and energy policy. Let us make the marine environment the main focus of attention now!
(EL) Mr President, development under the Lisbon Strategy, guided by the principle of support for competitiveness, i.e. increasing the profitability of the monopoly business groups in the European Union, not only intensifies to the utmost the exploitation of the working class and of workers generally, but also severely aggravates environmental problems, by systematically destroying marine ecosystems and the biodiversity of the seas, and causing a steady deterioration in the quality of sea water.
In addition to the damage caused to sea water by pollution from ships, industrial pollution bears a huge share of the responsibility for the contamination of sea water. It causes an incalculable level of contamination in the water table, and this is subsequently transferred to sea water. Pollution from the ever increasing number of fish-farming units also places severe strain on the marine environment and the functioning of ecosystems.
The problems of the marine environment are seriously aggravated by the invasion of monopolies into a number of operations which were previously in public ownership, as a result of the privatisation of utilities and public infrastructures, and also by the commercialisation of public assets such as sea water. Huge tourist complexes owned by monopoly groups are leading to a high-income model of tourist development, while public assets such as coastlines, beaches and sea water are being despoiled.
The pollution of sea water is no longer solely due to the discharge of waste and sewage from those tourist complexes into the sea, but also to the construction of industrial units to serve their business activities, including the installation of desalination units to irrigate golf courses and generally to serve their needs. The consequences are dire for the residents of entire areas.
I would like to end, Mr President, by pointing out that the common position of the Council and the Commission report does not actually provide the solution which is needed, if we are to solve or at least mitigate serious problems relating to the environment.
(ET) The seas are the least studied and least well-known part of the biosphere. More importantly, the exploitation of the seas should be based on the known precautionary principles of environmental protection.
Fortunately the rapporteur, Mrs Lienemann shares that approach, and for that I thank her.
Hopefully at the second reading we will come to an agreement with the Council and a rapid start can be made to implementation of the marine strategy.
I also wish separately to emphasise my own support for Amendment 29 to the report, which seeks to establish the Baltic Sea Marine Region as a pilot area for implementing the European Union Marine Strategy.
Of all the seas surrounding Europe, the Baltic is undoubtedly the most vulnerable thanks to its shallow waters and the fact that there is little water exchange with the Atlantic Ocean. As a result there is, for example, no construction of gas pipelines as there is in the North Sea or the Mediterranean.
If the Baltic Sea Marine Region were already a pilot area for implementing the European Union Marine Strategy, then it would probably not be part of the NordStream project.
Fortunately the European Union does not have to create the Baltic Sea programme of measures from scratch. The Helsinki Convention, which established protection for the Baltic Sea, did the necessary groundwork to that end in the context of the Baltic Sea Action Plan.
As a result it is possible to use the Baltic Sea successfully as a pilot area for the marine strategy. Another positive aspect is that, through HELCOM, Russia is also able to participate in the implementation of the Baltic Sea programme of measures; without Russia's involvement it is difficult to protect the Baltic and ensure good environmental status.
(RO) Mr. President, first of all, I would like to thank and congratulate Madam Rapporteur.
A fundamental element of the European maritime strategy is the recognition of the negative effects of human activity on the ecosystem and the increase of efforts to fight such effects. Human and tourism development along the coasts has a major impact on the sea environment following the intensification of fishing activities, maritime transportation and recreational tourism. Climate changes, waste, fishing activities, acoustic, biological and chemical factors threaten maritime waters and this directive represents an important step toward improving the integrity of ecosystems and preserving biodiversity.
The oil and sulphur pollution in the Black Sea and the Sea of Azov, which has occurred recently because of a storm and has caused the sinking of several commercial ships, will affect us for at least 10 years from now. The disaster occurred due to a system deficiency, since the ships were designed for river and not maritime shipping, which points out the absence of any efforts to prevent and protect the maritime environment. This serious accident complicates the process of ecological improvement of these waters, which are already classified among the most polluted maritime areas in the world.
The degradation of the Black Sea water affects both public health and marine biodiversity, and considerable efforts are necessary in order to recover the ecosystem's integrity. Moreover, maritime transport of hazardous cargo must meet the requirements of international conventions and ensure minimum safety in order to prevent any future similar disastrous accidents, which cause significant damage both to the marine life and to human life.
Through this directive, we will make sure that the European Union maritime environment is better protected and human activities and transportation will not affect the quality of water and biodiversity.
Member of the Commission. - Mr President, on the basis of the agreed texts, Member States will now have to establish marine strategies for their marine waters. Such strategies will begin with an assessment of the status of marine waters and their existing impacts and pressures and will develop targets to find good environmental status.
The Member States will establish monitoring programmes and will then elaborate, as from 2015, programmes and measures necessary to achieve the objectives. This series of steps will be taken again every six years on a cyclical basis.
A number of key elements have been included in the overall compromise package that is now proposed. Most importantly, the objective of the directive is now clear and ambitious, as Member States are required to take the necessary measures to achieve good environmental status in the marine environment by the year 2020 at the latest.
The legislators have agreed on a definition of good environmental status, including a series of associated descriptors, which will have to be met. A revised timetable has now been agreed, which in fact is more demanding than what was included in the Commission's original proposal, but at the same time providing a sufficient time for taking appropriate action at each step.
Exceptions and derogations, including disproportionate costs, have been better qualified. Member States will have to establish marine-protected areas to meet their objectives under this directive in accordance with the international commitments of the Community and the Member States. Action will be required in the context of each marine region, and, therefore, to develop marine strategies will involve strong cooperation with and within regional sea conventions.
The implementation of this directive will, in fact, require this enhanced coordination. In this context, I would like to recall the importance given by Parliament during all the negotiations to important regional processes. I would particularly like to mention the Baltic Sea Action Plan, which was adopted in the context of the Helsinki Convention. As highlighted by Parliament, this integrated action plan is a useful first example and a resource that will facilitate progress in the implementation of the directive.
Such an integrated approach must be an important component in all the actions that have been undertaken by the different regional sea conventions to protect the European seas - the Mediterranean, the North Atlantic, the Black Sea and the Baltic.
To conclude, the Commission is very pleased with the outcome of negotiations. The Commission can accept the proposed compromise amendments in full.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
in writing. - (DE) Under the terms of effective environmental protection, the world's oceans, particularly the marine waters around Europe, must be given greater consideration in the policies of the EU. The present Marine Strategy Framework Directive is a reaction to the challenges arising from climate change and provides for measures by both the EU and the Member States. In order to take the appropriate steps at European level, it is vital in the first instance that the environmental status in the marine environment is charted by uniform criteria. Furthermore, the Directive forces the Member States to achieve good environmental status in the marine environment by 2017 and to create the regulations necessary for this.
I would ask the Member States, in the context of the report, to take the necessary steps to verify and trace marine pollution so that the 'polluter pays' principle can be applied. The steps already taken by the EU with regard to the capture of CO2 in the seabed must be strengthened, since these are an innovative contribution to combating climate change. Pilot projects already in existence, however, must be critically reviewed, mainly with regard to their efficiency and possible consequential damage. In order to counter climate change effectively, we should not be shutting out innovations, but incorporating them into a broad EU environmental policy.